Name: Commission Regulation (EEC) No 1148/90 of 4 May 1990 reimposing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia
 Type: Regulation
 Subject Matter: trade policy;  miscellaneous industries;  tariff policy;  political geography
 Date Published: nan

 No L 1 14/18 Official Journal of the European Communities 5. 5. 90 COMMISSION REGULATION (EEC) No 1148/90 of 4 May 1990 reimposing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia whereas the situatin on the Community market requires that customs duties applicable to third countries on the products in question be reimposed, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia ('), and in particular Protocol No 1 thereto, Having regard to Council Regulation (EEC) No 3606/89 of 20 November 1989 establishing ceilings and Commu ­ nity supervision for imports of certain products origina ­ ting in Yugoslavia (1990) (2), and in particular Article 1 ; Whereas the abovementioned Protocol No 1 and Article 15 of the Cooperation Agreement provide that the products listed in the Annex are imported exempt of Customs duty into the Community, subject to the ceilings shown, above which the Customs duties applicable to Third Countries may be re-established ; Whereas imports into the Community of those products, originating in Yugoslavia, have reached those ceilings ; Article 1 From 8 May to 31 December 1990, the levying of customs duties applicable to third countries shall be reim ­ posed on imports into the Community of the products listed in the Annex, originating in Yugoslavia. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 May 1990. For the Commission Christiane SCRIVENER Member of the Commission 0) OJ No L 41 , 14. 2. 1983, p. 2. 0 OJ No L 352, 4. 12. 1989, p. 1 . 5. 5 . 90 Official Journal of the European Communities No L 114/ 19 ANNEX Order No CN code Description of goods Ceiling (tonnes) 01.0010 3102 3102 10 10 Mineral or chemical fertilizers, nitrogenous :   Urea containing more than 45 % by weight of nitrogen on the dry anhydrous product 3 897 01.0030 3105 Mineral or chemical fertilizers containing two or three of the fertilizing elements nitrogen, phosphorus and potassium ; other fertilizers ; goods of this chapter in tablets or similar forms or in packages of a gross weight not exceeding 10 kg i 54 369 01.0060 4011 4011 10 00 4011 20 00 401 1 30 401 1 30 90 4011 91 00 4011 99 00 4012 4012 10 ex 4012 10 90 4012 20 ex 4012 20 90 4013 4013 10 4013 10 10 4013 10 90 4013 90 90 New pneumatic tyres, of rubber :  Of a kind used on motor cars (including station wagons and racing cars)  Of a kind used on buses or lorries  Of a kind used on aircraft : Other :  Other : Having a 'herring-bone* or similar tread Other Retreaded or used pneumatic tyres of rubber ; solid or cushion tyres, interchangeable tyre treads and tyre flaps, of rubber :  Retreaded tyres :   Other :  Other than of the kind used on bicycles or cycles with auxiliary motor, on motor-cycles or motor-scooters  Used pneumatic tyres :   Other :  Other than of the kind used on bicycles or cycles with auxiliary motor, on motor-cycles or motor-scooters Inner tubes, of rubber :  Of a kind used on motor cars (including station wagons and racing cars), buses or lorries :   Of the kind used on motor cars (including station wagons and racing cars)   Of the kind used on buses or lorries  Other :   Other t * 5 229